Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144347 & (66)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  _________________________________________                                                               Brian K. Zahra,
                                                                                                                     Justices
  In re Parole of PHILIP JOSEPH PAQUETTE.
  _________________________________________

  HURON COUNTY PROSECUTOR,
          Appellant,
  v                                                                SC: 144347
                                                                   COA: 301140
                                                                   Huron CC: 92-003524-FC
  PHILIP J. PAQUETTE and PAROLE BOARD,
              Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 29, 2011 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2012                      _________________________________________
         y0319                                                                Clerk